MEMORANDUM DECISION
                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),                          Sep 16 2016, 7:54 am
this Memorandum Decision shall not be
                                                                    CLERK
regarded as precedent or cited before any                       Indiana Supreme Court
                                                                   Court of Appeals
court except for the purpose of establishing                         and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marielena Duerring                                       Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana

                                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Phillip M. Geans,                                        September 16, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A04-1512-CR-2341
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jerome Frese,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         71D03-1312-MR-14



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016   Page 1 of 17
                                       Statement of the Case
[1]   Phillip M. Geans appeals his conviction, following a jury trial, for murder, a

      felony. On appeal he raises two issues:

              1.      Whether the trial court abused its discretion when it
                      denied his motion to exclude witnesses from testifying at
                      his trial.

              2.      Whether the trial court abused its discretion when it
                      denied his motion for a mistrial.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On January 11, 1988, sixteen-year-old Theresa Burns was killed in her home.

      She had come home during a break in her school schedule and was talking to

      her boyfriend, Shawn Matthews, on the telephone. Matthews heard Burns’

      doorbell ring as he was ending his telephone call with her. When Burns’ older

      brother, Steve, returned to the Burns’ home later that evening, he discovered

      Burns’ bleeding and half-naked body on the floor in the home. He called the

      police who arrived on the scene soon thereafter and found that Burns had no

      pulse. Burns had been shot six times in the head, which had caused her death.

      The police collected samples and items for a sexual assault kit but later analysis

      showed no seminal material.


[4]   On December 12, the St. Joseph County prosecutor convened a grand jury

      regarding Burns’ death. The State did not identify any potential suspects before

      Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016   Page 2 of 17
      the grand jury, but it called six witnesses, including James Lewis, Jr., Geans’

      friend, and Keleigh Snider, Geans’ step-sister and Lewis’ former girlfriend. The

      State did not call Geans as a witness.


[5]   Following the grand jury proceeding, in January of 1989, Mishawaka Police

      Department Detective Craig Whitfield, the lead investigator into Burns’ death,

      created a report in which he noted that the grand jury did not return an

      indictment “and were of the opinion that one of several people could be

      involved in this case.” Def. Ex. A. Detective Whitfield, who attended but did

      not testify at the grand jury proceedings, also noted in his report that there was

      some confusion as to “who had the weapon” that was used to kill Burns. Id.

      He noted that this confusion was at least somewhat clarified when it was

      determined that Ron Geyer, one of the witnesses before the grand jury, “was

      not the person who had the weapon[,] that it was another witness.” Id.


[6]   In 2010, the St. Joseph County Metro Homicide Unit began investigating the

      case of Burns’ death as a “cold case.” Tr. at 1072. Based on further

      examination and testing of the gun used to kill Burns, on December 13, 2013,

      the State filed an information in the St. Joseph Superior Court charging Geans

      with Burns’ murder.


[7]   Geans subsequently attempted to obtain the transcripts of the 1988 grand jury

      proceedings; however, the State informed him that it could not locate those

      transcripts. On October 28, 2014, Geans filed a motion requesting the grand

      jury testimony. In support of that motion, Geans stated that several persons


      Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016   Page 3 of 17
      who testified before the grand jury were also likely to testify for the State in

      Geans’ murder trial, and that the grand jury testimony of those witnesses “may

      contain exculpatory evidence critical to the defense.” Appellant’s App. at 124.


[8]   At an October 30 pre-trial hearing, the trial court and the parties discussed

      Geans’ motion for the grand jury transcript. The State informed the court that,

      before it had filed charges against Geans, it had tried unsuccessfully to locate

      the grand jury transcripts. The State had contacted both the St. Joseph Circuit

      Court and the reporter who had recorded the grand jury proceedings, but

      neither could locate the recordings. The State noted that the grand jury

      proceedings had never been fully transcribed, but the court reporter had taken

      notes as required by state law. The parties agreed to investigate further into the

      matter. However, the parties subsequently discovered that no one, including

      the court reporter, could locate the grand jury recordings.


[9]   On September 10, 2015, Geans filed a motion to exclude the testimony of

      “those persons who testified before the Grand Jury” because he had been

      denied access to their prior, sworn grand jury statements and he had “reason to

      believe that the testimony of these witnesses in the present case may not be the

      same as their prior testimony because of the passage of time and the influence

      of subsequent publicity and interrogation techniques.” Appellant’s App. at 61.

      In its response, the State noted that it was still unable to locate the grand jury

      transcripts.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016   Page 4 of 17
[10]   At a September 18 pretrial conference, the trial court and the parties discussed

       at length Geans’ motion to exclude testimony of the grand jury witnesses. The

       State informed the court of its additional efforts to obtain the grand jury

       recordings but continued to assert that no one was able to locate them. Geans’

       counsel stated, “We’ve been led to believe that at least one or two of the people

       who made statements to the grand jury made statements that were not the same

       as the ones that they had made to the police [and] certainly are not the same as

       some of the statements that they have made in recent times.” Tr. at 69.

       Although Geans noted that he had in his possession both the police statements

       “from twenty years ago” and the more recent statements to police, which he

       alleged contained conflicts, he did not offer any such police statements or

       reports into evidence.1 Id. at 68.


[11]   Geans’ counsel also noted that, after the grand jury proceedings, Lewis had told

       Geans what Lewis’ grand jury testimony had been. However, Geans noted that

       Lewis’ testimony, as told to Geans, differed from the statements Lewis had

       made to the police. Geans further noted that he believed Lewis’ statements to

       police within “the last three or four years” were also different from Lewis’ prior

       statements to police and/or the grand jury. Id. at 71. Specifically, Geans

       indicated that he needed access to Lewis’ grand jury testimony to clarify Lewis’

       statements about who possessed the murder weapon; Geans believed that Lewis




       1
         The only police record Geans submitted into evidence is one page of Detective Whitfield’s 1989 notes
       about the grand jury proceedings. Def. Ex. A.

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016      Page 5 of 17
       would testify at Geans’ trial that Geans alone had access to the gun but that

       Lewis’ prior testimony would show that Lewis also had access to and/or

       possession of the gun.


[12]   The trial court denied Geans’ motion to exclude. The court concluded that

       “the prosecutor and the State and the Circuit Court made all reasonable efforts

       to locate and identify any reporter’s notes from any grand jury hearings,” that

       the State had “absolutely nothing to do with the loss of the reporter’s notes,”

       and that the State had not delayed prosecution from malice or bad motives. Id.

       at 105, 107. The trial court further noted that Geans was “available to have

       that alleged divergence of testimony of that witness [Lewis] brought forward by

       way of rebuttal testimony[,] which could be limited to that sole issue.” Id. at

       113. The court also noted that Geans’ claim that exculpatory evidence might

       exist in other witnesses’ grand jury testimony was “pure conjecture.” Id. at 111.


[13]   Geans’ jury trial began on September 21. At trial, State witness Thomas Doty

       testified that he saw both Geans and Lewis handling a revolver “very similar”

       to the murder weapon at Doty’s party approximately two weeks after Burns’

       death. Id. at 714. Lewis also testified at the trial, and he stated that he had

       observed Geans steal a gun from a friend’s house prior to Burns’ death and that

       both Geans and Lewis had handled and shot the gun at a gravel pit around that

       same time. However, Lewis testified that the only time he had ever handled the

       gun was at the gravel pit. During Geans’ cross-examination of Lewis, Lewis

       said he had testified before the grand jury but did not recall what his testimony

       was because his “memory stinks.” Id. at 748. However, Lewis again denied

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016   Page 6 of 17
       that he had ever carried the murder weapon at any time other than at the gravel

       pit.


[14]   On cross examination, Geans also repeatedly asked Lewis whether Lewis had

       argued with Snider, Lewis’ then-girlfriend, soon after Burns’ death and whether

       Lewis had told Snider he would kill her just like he had killed Burns. Lewis

       alternately denied making the statement and said he did not remember whether

       he had made the statement. Lewis also testified that he did not remember

       whether he had previously told the police that he had made that statement to

       Snider. The trial court then admonished the jury that “a question by an

       attorney is not evidence. It only becomes relevant if it is answered in a direct

       way. Then the answer may involve the question as having a meaning in light of

       the answer. If the question is not answered, it is not evidence.” Id. at 762.

       Geans then moved for a mistrial “because of judicial misconduct,” id. at 763,

       and that motion was denied.


[15]   Geans called Snider2 as a defense witness. Snider testified that she was

       frequently around Lewis and Geans in 1988-89 and that she was present when

       Lewis and Geans took the murder weapon from a friend’s house, prior to

       Burns’ death. She testified that Lewis and Geans subsequently both “kinda

       took turns holding [the gun]” in their possession, that the gun was “with one or

       it was with the other,” and that neither one of them possessed the gun more



       2
         Keleigh’s surname was Wilkins by the time of Geans’ trial but, for clarity’s sake, we will use the surname
       she had at the time of Burns’ death and the grand jury proceedings, i.e., Snider.

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016         Page 7 of 17
       regularly than the other did. Id. at 1131-32. She testified that both Lewis and

       Geans “would take [the gun] out at parties and like show it off.” Id. at 1134.


[16]   Geans also asked Snider if she recalled telling Detective Whitfield after Burns’

       death that Lewis had told Snider he would kill her like he had killed Burns.

       Snider did not recall making that statement but testified that: her memory

       would have been more accurate at the time she initially talked to the police; she

       would have told the police the truth at that time; she had reviewed the police

       report from that time; and the report said she made that statement to the police.

       The trial court then instructed the jury that

               [y]ou may accept an answer a witness gives who is under oath as
               to whether [she] previously in a past time said a particular thing.
               If [she] say[s, “]I don’t remember saying a particular thing in the
               past,[”] the attorney can give [her] anything to refresh [her]
               recollection to see if it indeed brings back [her] memory of saying
               something, a particular thing.


                                                       ***


               If a witness has a chance to look at a document, acknowledges
               she gave an interview[,] but says[, “]I’ve read what it says I said
               but I still can’t swear that I said it,[”] well, then she is telling you
               she doesn’t remember it today.


               Now, if she says, [“W]ell, I wouldn’t have lied to the person I
               gave the statement to,[”] all she’s doing is telling you[, “T]rust
               me, I’m an honest person.[”] That’s called self-vouching. I’m
               not putting her down for that. But she is simply saying[, “]I’m a
               truthful person.[”] That doesn’t make the memory any clearer
               for her.

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016   Page 8 of 17
               Do you understand? What is admissible evidence is statements
               when a person says[, “O]n a prior occasion I said this.[”] If she
               says it now, you can accept it now. But if she says, [“W]ell, I
               don’t really remember saying that,[”] she is not remembering it
               as she speaks.


       Id. at 1142-43.


[17]   The jury found Geans guilty of murdering Burns, and the trial court entered

       judgment of conviction and sentence accordingly. This appeal ensued.


                                      Discussion and Decision
                       Issue One: Denial of the Motion to Exclude Witnesses

[18]   Geans maintains that the trial court abused its discretion when it denied his

       motion to exclude the grand jury witnesses from testifying at his subsequent

       trial. We review a trial court’s decision to exclude or admit evidence for an

       abuse of discretion, and we will reverse only when the decision is clearly against

       the logic and effect of the facts and circumstances present. Reese v. State, 939
N.E.2d 695, 699 (Ind. Ct. App. 2011), trans. denied. We will not reweigh the

       evidence, and we consider conflicting evidence most favorable to the trial

       court’s ruling. Widduck v. State, 861 N.E.2d 1267, 1269 (Ind. Ct. App. 2007).

       We will affirm the trial court’s decision on any basis apparent in the record,

       regardless of whether that reason was relied upon by the trial court. Jeter v.

       State, 888 N.E.2d 1257, 1267 (Ind. 2008).


[19]   Geans contends that the State’s failure to preserve and provide him with a copy

       of the grand jury proceedings violated his Fourteenth Amendment right to

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016   Page 9 of 17
       procedural due process and his Sixth Amendment right to confront the

       witnesses against him. “It is well settled that the Due Process Clause requires

       the government to turn over evidence in its possession that is both favorable to

       the accused and material to guilt or punishment.” Rubalcada v. State, 731
N.E.2d 1015, 1018 (Ind. 2000). A criminal defendant also has a Sixth

       Amendment right to confront the witnesses against him, and that right is

       violated if he establishes that “he was prohibited from engaging in otherwise

       appropriate cross-examination designed to show a prototypical form of bias on

       the part of the witness, and thereby from showing the jury facts from which it

       could appropriately draw inferences relating to the witness’s reliability.” Id. at

       1021. And both the United States Supreme Court and our supreme court have

       clearly held that a criminal defendant has a right to inspect, for impeachment

       purposes, prior statements of a government witness. Jencks v. United States, 353
U.S. 657, 667-72 (1957); Antrobus v. State, 253 Ind. 420, 254 N.E.2d 873, 876-77

       (1970).


[20]   However, the case before us does not involve just any lost evidence or

       witnesses’ prior written statements. Rather, it involves testimony from grand

       jury proceedings and, as such, it is governed by rules specific to grand juries. 3

       See Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 398 (1959) (“[Jencks]

       had nothing to do with grand jury proceedings and its language was not



       3
         Thus, the cases cited by both parties that fail to address the testimony of grand jury witnesses, specifically,
       are inapplicable. E.g., Bishop v. State, 40 N.E.3d 935 (Ind. Ct. App. 2015); Chissell v. State, 705 N.E.2d 501
       (Ind. Ct. App. 1999), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016 Page 10 of 17
       intended to encompass grand jury minutes.”); Hinojosa v. State, 781 N.E.2d 677,

       680-81 (Ind. 2003) (noting that, to the extent Antrobus, 254 N.E.2d 873,

       addressed grand jury records, it was based on a state statute no longer in effect,

       and that the Antrobus analysis does not apply to the current statute regarding

       access to transcripts of testimony of grand jury witnesses). A criminal

       defendant is entitled to disclosure of grand jury testimony only when he can

       show a “particularized need” for that testimony. Pittsburgh Plate Glass, 360 U.S.

       at 400; Hinojosa, 781 N.E.2d at 681 (citing Ind. Code § 35-34-10-2).4 If a

       defendant has shown such a need but the transcript was denied him, in certain

       circumstances his conviction may be reversed or the witness testimony may be

       excluded. See Dennis v. United States, 384 U.S. 855, 875 (1966); Chatman v. State,

       263 Ind. 531, 334 N.E.2d 673, 681 (1975).


[21]   Indiana law is even more specific about the circumstances under which a

       defendant may be entitled to records of grand jury proceedings. State law

       provides:

                (b) The transcript of testimony of a witness before a grand jury
                may be produced only:


                         (1) for the official use of the prosecuting attorney; or




       4
         Although the State raised Hinojosa in the trial court, it inexplicably failed to mention either Hinojosa or
       Indiana Code Section 35-34-2-10 (2015) on appeal.

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016 Page 11 of 17
                  (2) upon order of:


                           (A) the court which impaneled the grand jury;


                           (B) the court trying a case upon an indictment of the
                           grand jury; or


                           (C) a court trying a prosecution for perjury;


         but only after a showing of particularized need for the transcript.


I.C. § 35-34-2-10(b) (2015). None of those situations applies to Geans. He was

not seeking an order from the court that had impaneled the grand jury (i.e., the

St. Joseph Circuit Court), but from the St. Joseph Superior Court. Moreover,

the Superior Court was not trying him upon an indictment from the grand jury,

as there was no such indictment; rather, Geans was being tried upon an

information. And, finally, Geans was not being tried for perjury. Therefore, he

would not have been entitled to a transcript of the grand jury proceedings, even

if one existed.5




5
   Geans is also not entitled to relief based on the failure to make and keep a recording of the grand jury
proceedings as required under Indiana Code Section 35-34-2-3(d). Although our supreme court held in
Wurster v. State that a criminal defendant who is indicted by a grand jury may sometimes be entitled to reversal
of his conviction when the grand jury proceedings were not recorded as required by statute, such is not the
situation here. 715 N.E.2d 341, 347 (Ind. 1999) (citing Indiana Code Section 35-34-1-7, which provides that
“[a]n indictment shall be dismissed upon motion when the grand jury proceeding which resulted in the
indictment was conducted in violation of IC 35-34-2.” (emphasis added)). Here, the grand jury indicted no
one, and the prosecution of Geans was based only on an information.

Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016 Page 12 of 17
[22]   Furthermore, even if the circumstances listed in Indiana Code Section 35-34-2-

       10(b)(2) were applicable here, Geans has failed to show a particularized need

       for the grand jury transcript. To obtain recordings of a grand jury proceeding, a

       criminal defendant “must show, with particularity, a need to prevent injustice

       by providing the requested grand jury transcripts that outweighs the reasons for

       our long-established policy of grand jury secrecy.” Hinojosa, 781 N.E.2d at 681.

       And “a necessary element for establishing a need to prevent injustice is a

       showing that all reasonable alternative methods of gaining access to the needed

       information have been exhausted.” Id. at 682. Here, Geans obtained the same

       information he sought from Lewis’ grand jury testimony when he presented the

       testimony of Snider at his trial; i.e., testimony that Lewis and Geans each had

       access to and possessed the murder weapon around the time of the murder.

       Thus, Geans did not have a “particularized need” of the grand jury testimony

       for his defense on that issue. Moreover, Geans apparently had in his possession

       both the old and more recent police reports that would have shown conflicting

       witness statements, yet he did not make any attempt to submit those reports as

       substantive evidence. Nor did he call Detective Whitfield as a witness or

       otherwise attempt to submit as substantive evidence the police report in which

       Snider allegedly told Detective Whitfield that Lewis had told her he would kill

       her like he had killed Burns. Thus, Geans failed to exhaust all reasonable

       alternative methods of gaining access to the needed information. Accordingly,

       we conclude that the trial court did not abuse its discretion when it denied

       Geans’ motion to exclude the testimony of the grand jury witnesses.



       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016 Page 13 of 17
                             Issue Two: Denial of the Motion for Mistrial

[23]   Geans also argues that the trial court erred when it denied his motion for a

       mistrial. We review a trial court’s decision to grant or deny a mistrial for an

       abuse of discretion, Isom v. State, 41 N.E.3d 469, 480 (Ind. 2015), keeping in

       mind that a mistrial “is an extreme sanction that is warranted only when no

       other cure can be expected to rectify the situation,” Adams v. State, 890 N.E.2d
770, 775 (Ind. Ct. App. 2008), trans. denied.


               To prevail on appeal from the denial of a motion for mistrial, the
               appellant must demonstrate that the statement or conduct in
               question was so prejudicial and inflammatory that he was placed
               in a position of grave peril to which he should not have been
               subjected. We determine the gravity of the peril based upon the
               probable persuasive effect of the misconduct on the jury’s
               decision rather than upon the degree of impropriety of the
               conduct.


       Id. (internal citation omitted).


[24]   Geans maintains that the trial court should have granted him a mistrial due to

       the court’s alleged lack of impartiality. We afford trial judges “ample latitude

       to run the courtroom and maintain discipline and control of the trial.” In re

       J.K., 30 N.E.3d 695, 698 (Ind. 2015); see also Ind. Evidence Rule 611(a) (“The

       court should exercise reasonable control over the mode and order of examining

       witnesses and presenting evidence so as to: (1) make those procedures effective

       for determining the truth; . . . ”). And it is within the trial court’s discretion to

       “intervene in the fact-finding process in order to promote clarity.” Ruggieri v.

       State, 804 N.E.2d 859, 865 (Ind. Ct. App. 2004). At the same time we have
       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016 Page 14 of 17
       long recognized that litigants have a due process right to an impartial court as a

       necessity for a fair proceeding. In re J.K., 30 N.E.3d at 699. In assessing

       whether a trial judge has crossed the barrier of impartiality, we examine the trial

       judge’s actions, comments, and demeanor. Id. However, “not all untoward

       remarks by a judge constitute reversible error. The remarks must harm the

       complaining party or interfere with the right to a fair trial.” Cook v. State, 734
N.E.2d 563, 567 (Ind. 2000) (citations omitted).


[25]   Here, Geans contends that the trial court showed a lack of impartiality when it

       informed the jury during Geans’ cross examination of Lewis that an attorney’s

       question to a witness is not evidence and “only becomes relevant if it is

       answered in a direct way.”6 Tr. at 762. The trial court made this statement to

       the jury after Geans’ counsel had repeatedly asked Lewis whether he

       remembered arguing with Snider and making the out-of-court statement that he

       would kill Snider like he had killed Burns. Lewis had repeatedly stated in

       response to these questions either that he did not remember fighting with Snider

       and making that statement or that he did not make that statement. Finally,




       6
         On appeal, Geans also alleges that the trial court engaged in judicial misconduct when it interrupted
       Geans’ cross-examination of Lewis to state: “He is saying he didn’t remember. So if he doesn’t remember,
       he can’t say anything beyond that. He didn’t remember the answer to your question.” Tr. at 761. He also
       contends that the trial court engaged in judicial misconduct when it admonished the jury that Snider’s
       testimony about her prior out-of-court statements to police, which she did not recall having made, was not
       evidence that she currently remembered making that statement. However, Geans failed to object to either of
       these statements by the trial judge or move for a mistrial based on these statements; therefore, he has waived
       any claim of judicial misconduct as to those statements. See, e.g., Garrett v. State, 737 N.E.2d 388, 391 (Ind.
       2000).

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016 Page 15 of 17
       Lewis admitted that he “could have” told Detective Whitfield that he had made

       that statement to Snider, but he did not remember. Id. at 757-58.


[26]   It was not error for the trial court to instruct the jury at that point that a witness’

       statement that he does not remember cannot turn the attorney’s question into

       substantive evidence. See, e.g., 23B Am. Jur. Pl. & Pr. Forms Trial § 247 (2016)

       (“The attorneys’ questions are not evidence. Only the witnesses’ answers are

       evidence. You should not think that something is true just because an

       attorney’s question suggested that it was true.”). Geans was attempting to

       impeach Lewis’ testimony by referring to his alleged out-of-court statements to

       Snider and the police. However, evidence admitted only for impeachment

       purposes cannot be used as substantive evidence, Lawrence v. State, 959 N.E.2d
385, 389 (Ind. Ct. App. 2014), trans. denied, and certainly a witness’ prior

       statements that are not admitted into evidence at all cannot be used as

       substantive evidence.7 Therefore, the trial court did not err when it instructed

       the jury not to consider Geans’ questions about Lewis’ alleged out-of-court

       statements as substantive evidence of those statements, unless Lewis testified

       that those out-of-court statements were true and/or that he did make them.

       The trial court did not abuse its discretion by intervening in the fact-finding




       7
         Here, Lewis’ alleged out-of-court statements were not admitted into evidence but simply referenced during
       cross-examination for purposes of impeachment. See Evid. R. 613(a) (allowing examination of a witness
       about the witness’ prior statement without showing the prior statement to the witness).

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016 Page 16 of 17
       process in order to promote clarity. Ruggieri, 804 N.E.2d at 865. We affirm the

       denial of Geans’ motion for a mistrial.


[27]   Affirmed.


       Vaidik, C.J., and Baker, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2341 | September 16, 2016 Page 17 of 17